UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 31, 2016 MICRONET ENERTEC TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) DELAWARE 001-35850 27-0016420 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 28 West Grand Avenue, Suite 3, Montvale, New Jersey (Address of principal executive offices) (Zip Code) (201) 225-0190 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02.Results of Operations and Financial Condition. On March 31, 2016, Micronet Enertec Technologies, Inc. (the “Company”) announced the financial results of Micronet Ltd, its consolidated subsidiary, for the fiscal year ended December 31, 2015 and other financial information. Such financial statements are prepared in accordance with International Financial Reporting Standards and are presented in New Israeli Shekels (“NIS”); as of March 30, 2016, the exchange rate of NIS per U.S. dollar was approximately 3.788NIS: $1.00.Copies of the financial statements are furnished with this report as Exhibit 99.1 Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Consolidated Financial Statements of Micronet Ltd for the fiscal year ended December 31, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MICRONET ENERTEC TECHNOLOGIES, INC. Dated: March 31,2016 By: /s/David Lucatz Name: David Lucatz Title: President and Chief Executive Officer
